625 S.E.2d 551 (2005)
STATE
v.
John Scott BADGETT.
No. 522A04.
Supreme Court of North Carolina.
November 30, 2005.
John H. Watters, Special Deputy Attorney General, Garland N. Yates, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 29th day of November *552 2005 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Badgett) shall have up to and including the 28th day of December 2005 to file and serve his/her brief with this Court. By order of the Court in conference this the 30th day of November 2005."